From Burke.
It is necessary in many cases, to prevent a failure of justice, that a prosecutor should be indorsed on a bill, where no individual is willing to become one. The Governor represents the supreme executive power of the State, and, according to the theory of our Constitution, is bound to attend to the due enforcement and execution of the laws. For this particular object he represents the sovereignty of the people in its highest and ultimate capacity; and, although he cannot personally direct, may tacitly influence the subordinate officers in their details of duty more immediately within their control. A discretion resides in the prosecuting officer to indorse on a bill as prosecutor whomsoever he may think fit; subject, however, to the interference of the court in cases where the exercise of such a power may operate injuriously to an individual. The practice of indorsing the Governor is to be preferred, since it cannot, in any instance, produce inconvenience              (436) to an individual, and may tend to the due execution of the laws by the punishment of offenders, where otherwise no individual would step forward to prosecute. The Court, however, go on the presumption that the discretion will, in every case, be exercised with a view to the public advantage; and thus guarded, it ought to be sanctioned. *Page 296